Citation Nr: 1613732	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for left leg paresthesias.

2.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).

3.  Entitlement to a rating in excess of 20 percent for cervical spine DDD.

4.  Entitlement to a compensable rating for postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to June 1972, April to September 1997 and from June to December 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's left leg paresthesias are manifested by decreased sensation and diminished reflexes, but with normal strength; more than moderately severe incomplete paralysis of the sciatic nerve is not shown.

2.  At no time under consideration is the Veteran's lumbar spine DDD shown to have been manifested by forward flexion limited to 30 degrees or less, ankylosis, or  neurological manifestations other than left leg paresthesias; incapacitating episodes of lumbar disc disease are neither shown nor alleged.

3.  At no time under consideration is the Veteran's cervical spine DDD shown to have been manifested by forward flexion limited 15 degrees or less, anklylosis, or separately ratable neurological manifestations; incapacitating episodes of cervical disc disease are neither shown nor alleged.

4.  A left inguinal hernia is not shown to have recurred postoperatively..


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for left leg paresthesias is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8520 (2015).

2.  A rating in excess of 20 percent for lumbar spine DDD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5242, 5243 (2015).

3.  A rating in excess of 20 percent for cervical spine DDD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5242, 5243 (2015).

4.  A compensable rating for left inguinal hernia repair is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Code 7338 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in January 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.  

The Veteran's pertinent VA medical records have been secured.  He was afforded adequate VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On February 2010 VA digestive examination, the Veteran reported that in the last two months he had developed tenderness in the area of the hernia surgery.  He was not receiving any treatment for the problem, and no hernia was found on examination.  The examiner indicated that the Veteran's hernia did not have any effect on his activities of daily living.  The diagnosis was status post left inguinal hernia repair with residual pain.

On February 2010 VA peripheral nerves examination, the Veteran reported a constant burning sensation in the left lower extremity, from the thigh to the foot.  He stated he had bouts of foot swelling.  Examination found no motor deficit.  Sensory examination showed that vibration sense was absent.  Light touch and position sense were absent.  Reflexes were 2+ in the upper and lower extremities bilaterally.  Plantar flexion was normal bilaterally.  There was no muscle atrophy and no abnormal muscle tone or bulk.  Joint function was not affected by a nerve disorder.  Gait and balance were normal.  An electromyogram showed evidence of L5 radiculopathy or sciatic neuropathy.  The diagnoses were left L5 radiculopathy, peripheral neuropathy and meralgia paresthetica.  The examiner indicated there was nerve dysfunction with neuritis and neuralgia.

On April 2010 VA spine examination, the Veteran complained of progressive pain, stiffness and radicular symptoms.  He noted he was on medications.  He stated he had weekly flare-ups of his lumbar and cervical spine conditions that were severe and lasted for hours, but denied incapacitating episodes.  On examination, he had normal posture and an antalgic gait.  There was no ankylosis of the cervical or lumbar spine.  Spasm, pain with motion and tenderness of both cervical and lumbar spine muscles were noted.  There was no atrophy, guarding or weakness.  Forward flexion of the cervical spine was from 0-30 degrees; extension was from 0-20 degrees; lateral flexion was from 0-30 degrees bilaterally, and rotation was from 0-60 degrees bilaterally.  There was objective evidence of pain on motion, and following repetitive motion, but no additional limitation of motion was noted after three repetitions.  Forward flexion of the thoracolumbar spine was from 0-60 degrees, extension was from 0-20 degrees, lateral flexion was from 0-20 degrees bilaterally and rotation was from 0-20 degrees bilaterally.  There was objective evidence of pain on motion and following repetitive motion, but there was no additional limitation of motion after three repetitions.  Reflexes were 2+ in the upper and lower extremities bilaterally.  Plantar flexion was normal bilaterally.  On sensory examination, vibration sense was normal.  Position sense, pinprick and light touch were decreased in the L4-S1 distribution.  A motor examination found 5/5 motor strength at the elbows, wrists, fingers, hips, ankles and knees, and 4/5 on great toe extension.  Muscle tone was normal, and there was no muscle atrophy.  Straight leg raising bilaterally aggravated the low back pain.  The diagnoses were cervical spondylosis and lumbar spondylosis with motor and sensory deficits.  The examiner noted that the low back and cervical spine conditions resulted in decreased mobility and caused problems with lifting and carrying.  The Veteran had decreased strength in the upper and lower extremities.  

On September 2011 VA general medical examination, it was noted that there was no recurrence of the inguinal hernia, and no abdominal guarding.  The diagnosis was status post left inguinal hernia repair, stable.  The examiner observed that the condition had no effect on the Veteran's employment.  

On September 2011 VA low back examination the Veteran reported constant pain when walking, climbing stairs, bending or stooping.  He said his symptoms were worse and that he could not sit straight.  He reported he used a TENS unit.  On examination of the lumbar spine, forward flexion was to 50 degrees; extension to 10 degrees; lateral flexion to 20 degrees, bilaterally; and rotation to 20 degrees on the right and 25 degrees on the left.  There was pain at the endpoints of all movements.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  His functional loss consisted of less movement than normal, pain on movement and incoordination.  It was noted that he had pain at T12 and in the right lower lumbar paraspinals.  There was no guarding or muscle spasm or atrophy.  Muscle strength testing was 5/5 for the hips, knees, ankles and great toes bilaterally.  Reflexes were 2+ at the knees bilaterally, 1+ at the right ankle and absent in the left ankle.  A sensory examination was normal in the upper anterior thigh bilaterally; normal in the right thigh/knee, decreased in the left thigh/knee; normal in the right lower leg/ankle, decreased on the left leg/ankle; normal in the right foot/toes and decreased on the left.  Straight leg raising was negative bilaterally.  The Veteran had severe paresthesias in the lower extremities, and severe numbness in the lower extremities.  No pain was present in either lower extremity.  He had mild radiculopathy on the left, and the right side was not affected.  He had intervertebral disc syndrome, but had not had any incapacitating episodes in the previous 12 months.  He used a cane/walker due to his low back disability.  The diagnoses were mild to moderate lumbar spondylosis and left L4-S1 radiculopathy.  The examiner indicated that the low back condition impacted the Veteran's ability to work and that he could not walk, lift heavy objects, bend or stoop.  She added that the Veteran's low back disability should not render him unable to obtain or maintain substantially gainful sedentary employment, but that he would have limitations on work involving heavy lifting, pushing, prolonged standing or walking.

On September 2011 VA cervical spine examination, the Veteran reported constant
pain.  Examination found that forward flexion of the cervical spine was to 35 degrees, extension was to 20 degrees, lateral flexion was to 30 degrees to the right and to 10 degrees to the left, and rotation was to 45 degrees to the right and to 40 degrees to the left.  There was pain on all motions.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  Functional loss was manifested by less movement than normal and pain on movement.  There was tenderness or pain to palpation and there were guarding and/or muscle spasm; but these did not result in abnormal gait or spinal contour.  Muscle strength testing was 5/5 bilaterally at the elbows, wrists and fingers.  No muscle atrophy was present.  Reflexes were 2+ at the biceps, triceps and brachioradialis bilaterally.  A sensory examination was normal in the shoulders, forearms and hands/fingers.  The Veteran had moderate numbness of the right upper extremity.  He had intervertebral disc syndrome of the cervical spine, but had not had any incapacitating episodes in the previous 12 months.  The diagnoses were mild to moderate cervical DDD and severe cervical spondylosis.  The examiner indicated the cervical spine condition impacted the Veteran's ability to work since he could not move safely due to difficulty turning his neck.  She stated that the cervical spine disability should not render him unable to obtain or maintain a substantially gainful sedentary employment, but that he would have limitations involving heavy lifting, pulling, pushing, prolonged sitting and bending, as would be required for physical employment.

On December 2013 VA low back examination the Veteran stated he had (8-10/10) pain all the time,.  He e used a TENS unit and heat pads.  He had been treated with acupuncture and pain management, but they had not worked.  Examination showed that forward flexion of the cervical spine was to 60 degrees, extension was to 20 degrees, lateral flexion was to 30 degrees bilaterally and rotation was to 30 degrees bilaterally.  There was pain on all motions.  He was able to perform repetitive use testing with no additional limitation of motion.  Functional loss was manifested by less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  The Veteran did not have localized tenderness or pain to palpation.  He did not have muscle spasm or guarding.  Muscle strength testing was 5/5 at the hips, knees, ankles and on great toe extension.  There was no muscle atrophy.  Reflexes were 2+ at the knees and ankles.  A sensory examination found decreased sensation at the left upper anterior thigh and left thigh/knee, but was otherwise normal bilaterally.  Straight leg raising was negative bilaterally. The Veteran had mild paresthesias and mild numbness of the left lower extremity.  A radicular examination was normal on the right.  He did not have ankylosis of the lumbar spine.  The Veteran used a cane that helped him maintain balance to keep his lower back supported, and a walker helped relieve pressure on his back.  The diagnosis was thoracolumbar spine degenerative arthritis.  The examiner stated that the impact of the Veteran's low back disability on his ability to work consisted of him having difficulty sitting and bending over for long periods of time.  She also stated he would be able to work in some capacity at a sedentary position or at a computer or desk job, one that did not require substantial physical exertion.

On December 2013 VA peripheral nerves examination, the Veteran stated he had numbness and sometimes burning down his left thigh.  He described the pain as 9-10/10 and indicated it was severe.  It was noted he had mild paresthesias in the right lower extremity and mild numbness in the right upper extremity.  He did not have pain in any extremity.  There were no paresthesias in the upper extremities or left lower extremity.  Numbness was not present in the left upper extremity or either lower extremity.  Muscle strength testing was 5/5 in the upper and lower extremities.  Grip was 5/5 bilaterally.  There was no muscle atrophy.  Reflexes were 2+ at the biceps, triceps, brachioradialis, knees and ankles bilaterally.  A sensory examination was normal in the upper and lower extremities bilaterally.  The Veteran's gait was abnormal; he walked slowly with the assistance of a cane.  He had mild incomplete paralysis of the left sciatic nerve.  All other nerves, including the right sciatic nerve, were normal.  The diagnosis was paralysis of the left sciatic nerve.  The examiner stated that the Veteran's peripheral nerve condition caused difficulty in sitting and bending over, but he would be able to work in a job that did not require substantial physical exertion.

On September 2014 VA lumbar spine examination, the Veteran complained of progressive pain, stiffness and weakness.  He reported flare-ups that limited walking/standing, bending, twisting and lifting/carrying.  Examination found forward flexion of the lumbar spine to 75 degrees, extension to 20 degrees, lateral flexion o 25 degrees bilaterally, and rotation was to 25 degrees bilaterally.  There was pain on all motion, but no additional limitation following repetitive use testing.  Functional loss consisted of less movement than normal and pain on movement.  There was localized tenderness, but no muscle spasm, atrophy, or guarding.  Muscle strength testing was 5/5 for the hips, knees, ankles and on great toe extension.  Deep tendon reflexes were 1+ bilaterally at the knees and ankles.  A sensory examination found decreased sensation at the left thigh/knee, left lower leg/ankle and left foot/toe and was normal on the right and the left upper anterior thigh.  Straight leg raising was positive bilaterally.  The Veteran had mild constant left lower extremity pain, with intermittent severe pain, severe paresthesias, and severe numbness.  There was no pain, paresthesias or numbness in the right lower extremity.  The examiner indicated the Veteran had severe radiculopathy of the left lower extremity.  There was no ankylosis of the spine.  It was noted he had intervertebral disc syndrome but had no incapacitating episodes.  He used a brace occasionally for lumbar support and a TENS unit regularly for pain.  The diagnosis was lumbar spine DDD with radiculopathy.  The examiner stated the thoracolumbar spine condition impacted on the Veteran's ability to work as it limited heavy labor and driving.  He stated it would be speculative to provide accurate range of motion during a flare or after repetitive use over time as there was no flare-up on examination.

On September 2014 VA cervical spine examination, the Veteran complained of progressive pain, stiffness and weakness.  He stated he had flare-ups that limited twisting, lifting and driving.  On examination cervical forward flexion was to 35 degrees, extension to 35 degrees, lateral flexion to 35 degrees bilaterally and rotation to 65 degrees bilaterally.  There was pain on all movements.  There was no additional limitation of motion after repetitive use testing.  The functional loss consisted of less movement than normal and pain on movement.  There was localized tenderness or pain to palpation, but no muscle spasm or guarding.  Muscle strength testing was 5/5 at the elbows, wrists and fingers bilaterally.  No muscle atrophy was present.  Deep tendon reflexes were 2+ at the biceps, triceps and brachioradialis bilaterally.  A sensory examination was normal at the shoulders, forearms and hands/fingers bilaterally.  The Veteran did not have radicular pain, and the cervical spine was not ankylosed.  He had intervertebral disc syndrome but had not had any incapacitating episodes in the previous 12 months.  He used a TENS unit regularly for pain.  The diagnosis was cervical spine DDD.  The examiner noted the condition limited heavy labor and driving.  He stated it would be speculative to provide accurate range of motion during a flare or after repetitive use over time since there was no flare-up at the time of the examination

On November 2014 VA peripheral nerves examination, the Veteran stated his pain started in the lower back and extended down the left thigh.  He described it as severe numbness and burning in the thigh, which sometimes extended down the left anterolateral leg to the foot.  He reported severe constant pain, severe paresthesias and severe numbness in the left lower extremity.  The right lower extremity was normal.  Muscle strength testing was 5/5 in the knees and ankles bilaterally.  No muscle atrophy was present.  Reflexes were 1+ at the knees and ankles bilaterally.  A sensory examination was decreased at the left thigh/knee, normal on the right and normal in both lower legs/ankles and both feet/toes.  The Veteran's gait was normal.  He had mild incomplete paralysis of the left sciatic nerve.  All other nerve groups, including the right sciatic nerve, were normal bilaterally.  He used a walker occasionally due to his low back and left leg conditions.  The diagnosis was left sciatic neuritis.  The examiner stated that the peripheral nerve condition impacted the Veteran's ability to work, but that he was capable of doing sedentary work.  He added there was severe left anterolateral thigh pain, paresthesias and numbness.  The motor, reflex and coordination portions of the neurological assessment were normal and symmetrical in both lower extremities.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	Left leg paresthesias

An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  A 40 percent rating is assigned when incomplete paralysis is moderately severe.  38 C.F.R. § 4.124a, Code 8520.

The Board notes that the September 2011 and September 2014 VA low back examinations both found that the Veteran had severe paresthesias and numbness in the left lower extremity; however, those are sensory changes that do not reflect or suggest muscle atrophy (characteristic of the next higher, 60 percent, schedular rating).  No VA examination report or treatment records notes any, much less marked, muscle atrophy.  VA examinations in December 2013, and November 2014 found only mild incomplete paralysis of the left sciatic nerve.  These findings do not reflect more than moderately severe incomplete paralysis of the sciatic nerve, as is required for the next higher (60 percent) rating.

The Veteran is competent to report symptoms he experiences, to include numbness and loss of sensation, and the Board finds him credible.  However, his own reports do not identify impairment that meets the schedular criteria for a higher rating for left leg paresthesias.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

	Lumbar spine DDD 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

The VA examinations all show the Veteran has limitation of lumbar motion.  Forward flexion has on each occasion been substantially in excess of 30 degrees and, as noted above, a higher rating requires forward flexion to be 30 degrees or less.  A 40 percent rating is also be assigned for favorable ankylosis of the entire thoracolumbar spine.  [Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.   Dorland's [Illustrated Medical Dictionary], at 94 [(32nd ed. 2012])].  Since the Veteran retains some low motion, the thoracolumbar spine is not immobile, and not ankylosed.  The April 2010, December 2013 and September 2014 VA examiners specifically noted that the Veteran did not have lumbar spine ankylosis.  The examinations also found there was no additional limitation of motion after repetitive use testing.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating in excess of 20 percent for the low back disability.

Neurological manifestations other than of the left lower extremity are not shown.  While notations of decreased right lower extremity sensation have been noted, examinations, December 2013 and November 2014 VA peripheral nerve examinations found no right sciatic abnormality (and no neurological manifestations other than of the left lower extremity are demonstrated.,  

DDD may also be rated under Code 5243 (based on incapacitating episodes).  The April 2010, September 2011 and September 2014 VA examinations have specifically noted that the Veteran has not had any incapacitating episodes.  Accordingly, the Board finds that the preponderance of the evidence is against a higher schedular rating for lumbar spine DDD.



	Cervical Spine DDD 

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  Forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 5235-5243.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  See Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

VA examinations of the cervical spine from April 2010 to September 2014 all show that forward flexion of the neck is to at least 30 degrees.  A 30 percent rating based on limitation of motion requires forward flexion to 15 degrees or less or favorable ankylosis of the cervical spine.  Such limitation is not shown by the evidence of record.  The Board acknowledges that the Veteran has pain on cervical spine motion, but there is no evidence of additional limitation due to.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating in excess of 20 percent for the cervical spine disability.  Furthermore, separately ratable neurological manifestations are not shown, and incapacitating episodes of cervical disc disease have been neither shown, nor alleged.  Accordingly, increases in the rating based on such factors are not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

	Postoperative Left Inguinal Hernia 

A 60 percent evaluation may be assigned for a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  When small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, a 30 percent rating is for assignment.  When postoperative recurrent, readily reducible and well supported by truss or belt, a 10 percent evaluation may be assigned.  A 0 percent rating is assigned when the hernia is not operated, but remediable or when small, reducible, or without true hernia protrusion.  Note:  Add 10 percent for bilateral involvement, provided the second hernia is compensable.  (Here, only the one postoperative hernia has been shown.).  38 C.F.R. § 4.114, Code 7338.

VA examinations have not found any recurrence of the Veteran's inguinal hernia post repair, and extensive VA outpatient treatment records through 2015 do not show any complaints or findings relating to an inguinal  hernia.  In the absence of a recurrence of the hernia following repair, there is no basis for assigning a compensable rating.  

The Board has considered whether referral of any of these matters for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's left leg paresthesias, lumbar and cervical spine DDD and postoperative left inguinal hernia are encompassed by the criteria for the schedular ratings now assigned.  He has not alleged any impairment of function that is not encompassed by schedular criteria.  Therefore, the schedular criteria are not inadequate and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Veteran's claim for a TDIU rating was denied by an unappealed rating decision while the instant appeal was pending.  While examiners have opined that these disabilities may impact on the more strenuous forms of employment, they indicated the disabilities would not preclude sedentary types of employment (see September and November 2014 VA examination reports, e.g.).  Accordingly, the matter of entitlement to a TDIU rating is not separately raised in the context of the instant claims for increase.


ORDER

A rating in excess of 40 percent for left leg paresthesias is denied.

A rating in excess of 20 percent for lumbar spine DDD is denied.

A rating in excess of 20 percent for cervical spine DDD is denied.

A compensable rating for postoperative left inguinal hernia is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


